TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-10-00607-CV



                                Robert M. McIntyre, Appellant

                                                v.

                               Triple S. Petroleum Co., Appellee


              FROM COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
        NO. C-1-CV-09-002077, HONORABLE ERIC SHEPPERD, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Robert M. McIntyre and appellee Triple S. Petroleum Co. have filed a joint

motion to dismiss this appeal and remand the cause to the trial court for rendition of judgment in

accordance with the parties’ agreement. We grant the motion and dismiss the appeal. See Tex. R.

App. P. 42.1(a)(2)(B).




                                              J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Puryear and Pemberton

Dismissed on Joint Motion

Filed: October 20, 2010